Citation Nr: 0016675	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1948 to 
October 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  The RO denied the veteran's application to reopen a claim 
of entitlement to service connection for a left knee 
disability in October 1994; the veteran was notified of this 
decision and he did not file a timely appeal.

2.  Additional evidence submitted since the October 1994 
rating decision bears directly on the issue of whether the 
veteran's left knee disability is of service origin, and is 
so significant that it must be considered to fairly decide 
the merits of the claim.

3.  The veteran's claim of entitlement to service connection 
for a left knee disability is supported by evidence 
sufficient to make the claim plausible and capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's October 1994 denial of 
the application to reopen a claim of service connection for a 
left knee disability is new and material, and the claim for 
such benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1999).

2.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for a left knee disability.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

Additionally, where arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   


Factual Background.  The service medical records show that 
examination of the veteran was negative for any 
musculoskeletal defects at the time of his February 1948 
service entrance medical examination.  On examination in 
February 1951, a clinical evaluation of his left lower 
extremity revealed normal findings.  His left lower extremity 
was again shown to be clinically normal at the time of his 
October 1953 service separation medical examination.

On VA medical examination in November 1954, the veteran 
reported that his left knee became swollen in September 1954 
and that a local physician subsequently drained it.  Clinical 
examination of the veteran's left knee revealed that it was 
slightly swollen and the range of left knee motion was 180 to 
60.  X-ray examination of the left knee revealed a large 
superficial defect in the articular surface of the medial 
condyle of the femur; some bone sclerosis was present in its 
vicinity and multiple small loose bodies were situated in the 
joint.  Osteochondritis dissecans was the diagnosis.

In a December 1954 rating decision, the RO denied service 
connection for a left knee disability.  In denying service 
connection, the RO held that the veteran's left knee 
disability was not related to his military service because it 
did not appear until nearly a year after his release from 
such service.  The veteran was notified that service 
connection was denied for a left knee disability in December 
1954 and he did not file a timely appeal.

VA outpatient treatment records show that the veteran was 
seen with complaints of left knee pain in October 1993.  At 
that time, he was assessed as having degenerative joint 
disease.  

In a November 1993 statement in support of claim, the veteran 
requested the RO to reopen his claim of service connection 
for a left knee disability.

VA medical records dated in May 1994 noted that the veteran 
had had many left knee operations since 1954.

An August 1994 VA examination report does not include any 
reports or findings which pertain to the veteran's left knee 
disability.

In an October 1994 rating decision, the RO denied the 
veteran's application to reopen his claim of service 
connection for a left knee disability.  In denying service 
connection, the RO held that the newly submitted evidence 
showed complaints of left knee pain many years after the 
veteran's release from military service.  It also held that 
this evidence did not show that his left knee disability was 
incurred during his military service.  The veteran was 
notified that his application to reopen his claim of service 
connection for a left knee disability was denied in October 
1994 and he did not file a timely appeal.

Relevant evidence added to the record since the October 1994 
rating decision includes the following:

Private medical records from H. Aidem, M.D., show that the 
veteran was seen with complaints of left knee pain in January 
1983.  In February 1983, he underwent a fusion takedown and a 
total left knee replacement.

Private medical records from M. Zimmerman, M.D., show that 
the veteran was seen with complaints of left knee pain on 
many occasions from May 1986 to October 1996.

VA outpatient treatment records show that the veteran was 
assessed as having left knee pain in September 1994.  Later 
that month, he was assessed as having degenerative joint 
disease of the left knee.

In a June 1997 statement, R. Davies, a retired Air Force 
major, stated that he was the veteran's former acting First 
Sergeant when the veteran injured one of his knees during a 
basketball game in 1950 or 1951 at Norton Air Force Base.  
Mr. Davies reported that as a result of the veteran's injury, 
he could neither stand nor walk to any extent and was placed 
on light duty by base medical personnel and temporarily 
assigned to the unit orderly room.

In an April 1998 statement, the veteran's former wife 
reported that the veteran "re-injured" his left knee in the 
summer of 1954 and that surgery was required.

In an undated statement received in August 1998, J. Pepper, a 
Registered Nurse, reported that she was working at Patterson 
General Hospital in Patterson, New Jersey, in 1954 when the 
veteran had knee surgery done there by Dr. Roy Schbert.

VA hospital records reflect that the veteran was hospitalized 
in January 1999 for an infected left knee.  It was noted that 
he had had many left knee symptoms since an injury in 1951.  
During the course of his hospitalization, he underwent a left 
septic total knee arthroplasty.  When he was discharged in 
February 1999, the pertinent diagnosis was septic arthritis 
of the left knee.

At his February 2000 hearing before the undersigned, the 
veteran provided details concerning the left knee injury he 
sustained during a basketball game in 1951 while stationed at 
the Norton Air Force Base.  He also testified that the injury 
was so severe that he was placed on restricted duty for 8 to 
10 weeks but that he did not seek medical attention at that 
time.  He recalled that after the injury he was transferred 
to Kelly Air Force Base in Texas, and then he went to 
Spokane, then back to Kelly, then to Fort Dix, New Jersey, 
and then overseas to England where he remained for 2 years.  
He stated that during the time from 1951 to 1953 he did not 
experience pain or any sort of problem with the knee and 
never went on sick call for knee problems.  He testified that 
the knee was not bothering him when he was released from 
service in October 1953 but in 1954 he twisted the knee and 
underwent surgery on the knee.  He reported that the doctor 
who did the surgery in 1954 told him that there had been a 
weak spot in the knee and that his in-service left knee 
injury weakened his left knee and caused it to be re-injured 
in 1954.  He stated that the doctor who performed the 1954 
surgery is now deceased.


Analysis.  Based on the foregoing evidence, the Board finds 
that the veteran has presented new and material evidence to 
warrant a reopening of his claim of service connection for a 
left knee disability.  As reported earlier, the RO initially 
denied service connection for a left knee disability in 1954 
because the veteran's left knee disability was first reported 
nearly a year after his release from such service.  The RO 
denied the veteran's application to reopen his claim of 
service connection for a left knee disability in October 
1994, in part, because the evidence did not show that his 
left knee disability was incurred during his period of 
military service.  As noted above, the Court of Appeals for 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability. . . ."  Hodge, 115 F.3d 
at 1363.  The veteran has presented testimony as to the in-
service knee injury, thereby presenting "a more complete 
picture of the circumstances surrounding the origin of [the] 
veteran's injury."  Additionally, a June 1997 statement from 
the veteran's former acting First Sergeant confirms that the 
veteran injured his knee during service and that the injury 
was so severe as to preclude standing or walking "to any 
extent," necessitating that the veteran be placed on light 
duty.  Accordingly, the Board holds that the evidence 
received since the prior RO rating decision is new and 
material, and it must be considered in order to fairly decide 
the merits of the claim.  Thus, the veteran's claim of 
service connection for a left knee disability is reopened, 
and a review of the entire evidence of record is warranted.

Once the Board has determined that the evidence is new and 
material under 38 C.F.R. § 3.156(a), immediately upon 
reopening the veteran's claim, the Board must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Only if the claim is well-grounded 
may the Board evaluate the merits of the claim, after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Winters v. West, 12 Vet. App. 203 
(1999), and Elkins v. West, 12 Vet. App. 209 (1999). 

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation 
alone is not sufficient; the veteran must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a 
claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  
Caluza, 7 Vet. App. at 498.

In assessing whether the veteran's claim of entitlement to 
service connection for a left knee disability meets the 
threshold for a well-grounded claim, the statutes, rules, and 
cases make clear that VA must construe all facts, make all 
inferences, and apply all presumptions in favor of the 
veteran.  Thus, the evidence submitted in support of a claim 
must be accepted as true for the purpose of determining 
whether the claim is well grounded except when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.

The Board finds that the veteran's claim of service 
connection for a left knee disability is well grounded under 
38 U.S.C.A. § 5107(a), as it is plausible under the 
circumstances of this case.  Murphy, 1 Vet. App. at 78.  
Specifically, a current left knee disability is shown.  In 
addition, the evidence reflects that the veteran injured his 
left knee during a basketball game in 1951, and that the 
injury was so severe as to prevent him from standing or 
walking on it for several days thereafter.  The Board finds 
that his testimony as to his in-service knee injury is 
credible, within the competence of a lay person to observe, 
and confirmed by his former acting First Sergeant's June 1997 
statement.  Thus, his testimony regarding the incurrence of a 
left knee injury must be accepted as true for the purpose of 
determining whether his claim is well grounded.  The required 
nexus evidence includes the fact that the veteran was treated 
for a left knee disability in the summer of 1954, less than 1 
year after his release from military service.  The X-ray 
findings on VA examination in November 1954 showing bone 
sclerosis and resulting in a diagnosis of osteochondritis 
dissecans may indicate the presence of long-standing 
pathology.  Additionally, VA hospital records contain an 
entry wherein it was noted that the veteran had had many left 
knee symptoms since an injury in 1951.  In the opinion of the 
Board, such evidence is sufficient to establish a plausible 
nexus between his left knee disability and such service.  
Accordingly, the Board finds that the criteria for a well-
grounded claim have been satisfied.  Caluza, 7 Vet. App. at 
498.


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for a left knee 
disability is reopened.

The claim of entitlement to service connection for a left 
knee disability is well grounded.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

Because the veteran's claim of service connection for a left 
knee disability is well grounded, VA has a duty to assist the 
veteran in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In the instant case, the Board finds 
that additional development is necessary for a full and fair 
adjudication of the veteran's appeal.

The veteran has not been accorded VA examination for the 
purpose of determining the etiology and date of onset of the 
left knee pathology which was first clinically noted in 1954.  
When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, the Board finds that a VA examination is 
needed to determine the etiology and date of onset of the 
veteran's left knee disability.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Accordingly, the Board concludes 
that a remand is necessary for a full and fair adjudication 
of the veteran's appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
knee disability.  After securing any 
necessary releases, the RO should obtain 
those records not on file.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the etiology and 
date of onset of his left knee 
disability.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should elicit 
a detailed history from the veteran of 
his in-service and post-service left knee 
problems.  Following examination of the 
veteran's left knee, the examiner should 
specifically comment as to whether it is 
as likely as not that the veteran's left 
knee disability began during his military 
service or is the result of some incident 
or incidents which occurred during his 
military service.  The examiner should 
specifically comment as to whether it is 
as likely as not that the left knee 
pathology first identified in 1954 is 
related to any in-service incident or 
incidents.  All opinions expressed must 
be accompanied by a rationale.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of service connection for a 
left knee disability.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

